DETAILED ACTION
Claims 3, 27-28, 36-38, 50 and 67-79 are presented for examination. 
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on July 8, 2021 has been entered.
Claims 3, 27-28, 36-38, 50 and 67-79 are pending and under examination. Claims 3, 27 and 36-38 are amended. Claims 67-79 are newly added. Claims 9, 31-35, 39-42 and 51-53 are cancelled. 
 Applicant’s arguments, filed July 8, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election with traverse of the invention of Group II (original claims 3 and 9), directed to a method of treating a patient suffering from central nervous system (CNS) cancer comprising administering to the patient 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide, or a method of treating a patient suffering from cancer comprising administering to the patient 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide, and the election of (i) irradiation as the single disclosed species of additional combination therapy, and (ii) glioblastoma as the single disclosed species of cancer, as stated in the replies filed December 13, 2018 and May 1, 2019, which are still in effect over the claims. 
	Instant claims 3, 27-28, 36-38 and 50, as well as newly added claims 67-79, are directed to the elected subject matter and are examined and treated on the merits infra.
Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed June 28, 2021 (two pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08a, the Examiner has considered the cited references. 

Error Noted in Claim Listing filed July 8, 2021
	Applicant is notified that the claim listing filed July 8, 2021 fails to properly amend the claims in accordance with the requirements of 37 C.F.R. §1.121(c). 
	37 C.F.R. §1.121(c) explicitly states that “[n]o claim text shall be presented for any claim in the claim listing with the status of ‘canceled’ or ‘not entered’.”
	In the claim listing filed July 8, 2021, Applicant presents the text of claims 54-66 with the status identifier of “(Not Entered)” (which is correct per the non-entry of the after-final claim listing filed June 8, 2021), but improperly presents the text of such claims, which fails to comport with the requirements of 37 C.F.R. §1.121(c). For this reason, the July 8, 2021 claim listing is technically non-compliant as it fails to comply with the provisions of 37 C.F.R. §1.121(c). In the interest of compact prosecution, however, the claim listing will be entered and treated on the merits solely because the error does not call into serious question the subject matter presently under examination. 
	Applicant is notified that any future submissions that do not explicitly comply with the requirements of 37 C.F.R. §1.121(c) may not be entered into the record at the discretion of the Examiner (and, if not entered, notice to this effect will be mailed to Applicant). Repeated submissions of non-compliant claim listings may delay substantive prosecution on the merits and may be considered non-bona fide attempts at reply. Applicant is urged to review the requirements of 37 C.F.R. §1.121(c) prior to filing any claim listings in any future submissions to ensure full compliance with this rule. 

Status of Rejections Set Forth in the April 13, 2021 Final Office Action
	In reply to the rejection of claim 40 under 35 U.S.C. §112(a) (pre-AIA  first paragraph) for failing to comply with the written description requirement, as set forth at p.3-5 of the previous final Office Action 
	In reply to the rejection of:
(i) claims 3, 27-28 and 50 under 35 U.S.C. §103 as being unpatentable over Brown et al. (WO 2012/049277 A1; 2012) in view of Rubin et al. (“A Small-Molecule Antagonist of CXCR4 Inhibits Intracranial Growth of Primary Brain Tumors”, PNAS, 2003; 100(23):13513-13518) and Zheng et al. (“CXCR4-Positive Subset of Glioma is Enriched for Cancer Stem Cells”, Oncol Res., 2001; 19(12):555-561; Abstract Only), as set forth at p.5-16 of the previous final Office Action dated April 13, 2021, Applicant now limits claim 3 to “a patient undergoing radiation therapy”, and further amends claim 27 to narrow the glioblastoma to “comprise[s] a tumor resistant to irradiation” from one “resistant to temozolomide and/or irradiation”, and 
(ii) claims 9, 36-40 and 51-52 under 35 U.S.C. §103 as being unpatentable over Brown et al. (WO 2012/049277 A1; 2012) in view of Rubin et al. (“A Small-Molecule Antagonist of CXCR4 Inhibits Intracranial Growth of Primary Brain Tumors”, PNAS, 2003; 100(23):13513-13518) and Zheng et al. (“CXCR4-Positive Subset of Glioma is Enriched for Cancer Stem Cells”, Oncol Res., 2001; 19(12):555-561; Abstract Only), as applied to claims 3, 27-28 and 50, further in view of Kioi et al. (“Inhibition of Vasculogenesis, But Not Angiogenesis, Prevents the Recurrence of Glioblastoma after Irradiation in Mice”, J Clin Invest, 2010; 120(3):694-705), as set forth at p.16-19 of the previous final Office Action dated April 13, 2021, Applicant now cancels claims 9, 39-40 and 51-52, and amends claims 36-38 to now depend from newly amended claim 3. 
Accordingly, such rejections are now hereby withdrawn in view of the following reasons:
	Applicant again relies upon the data presented in Ex.1 of the as-filed specification as evidence of an unexpected result achieved using the instantly claimed compound – the CXCR4 antagonist 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide – as compared to the closest prior art compound, the CXCR4 antagonist AMD3100 of Rubin et al. Specifically, Applicant contends that the effect of the instantly claimed compound to mobilize significantly fewer HSCs [hematopoietic stem cells] as compared to the closest prior art CXCR4 antagonist AMD3100 “would be Semin Hematol, 2013 April; cited with Applicant’s 06/08/21 After-Final Submission) as evidence that “the generation and migration of HSCs to the bone marrow, the protective capabilities of the bone marrow environment towards HSCs, and the mobilization of HSCs from the bone marrow to the blood are physiological processes that are well-understood by those of ordinary skill, as is the relevance of mice models in evaluating how these processes apply to humans” (Remarks, p.9-10). Applicant further asserts that “the degree of HSC mobilization is highly relevant to the specific patient population recited in the instant claims (i.e., a glioblastoma patient undergoing both radiation therapy and treatment with a CXCR4 inhibitor)”, citing to Greenberger et al. (“Bone Marrow-Derived Stem Cells and Radiation Response”, Semin Radiat Oncol, 2009; 19(2):133-139) as evidentiary support for his position that “HSCs maintain a quiescent status in the bone marrow microenvironment or ‘niche’ that is particularly critical for survival under conditions of oxidative stress, including those caused by radiation”, but that CXCR4 inhibitors “are known to cause stem cell mobilization” - an effect that “is of dire consequences when [such HSCs are] subjected to radiation” (Remarks, p.11). Applicant opines that “the unexpected effect of reduced HSC mobilization in a CXCR4 inhibitor” and the effect of the instantly claimed compound to “effectively inhibit[s] growth of human glioblastoma cells” in Ex.2 of the as-filed specification constitutes evidence that the instantly claimed method is nonobvious over the closest prior art (Remarks, p.11-12). 
	The arguments have been fully and carefully considered, and are found to be persuasive. 
	Applicant’s Ex.1 demonstrates that the instantly claimed CXCR4 antagonist 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide mobilized significantly fewer HSCs as compared to the closest prior art CXCR4 antagonist AMD3100 – an effect that Applicant urges correlates to a reduced risk of blood-related side effects of radiation therapy, e.g., anemia, neutropenia (as greater HSC mobilization leads to release of HSCs from the protective bone marrow microenvironment, the released HSCs are at greater risk for destruction by applied radiation therapy and, 
	Applicant’s independent claim 3 is newly amended to recite “[a] method of treating glioblastoma in a patient undergoing radiation therapy in need thereof”, which clearly circumscribes a specific patient population of glioblastoma subjects that are undergoing (by definition - experiencing, or being subjected to) radiation therapy, which requires at least a recognition that the subject is actively receiving radiation therapy. Given the knowledge in the art before the effective filing date of the claimed invention, one of ordinary skill in the art would have expected the administration of a CXCR4 antagonist – such as AMD3100 of Rubin et al., or the instantly claimed CXCR4 antagonist of Brown et al. - to result in significant HSC mobilization. See, e.g., Brown et al. (WO 2012/049277 A1; 2012), which teaches the use of CXCR4 antagonists to increase HSC mobilization as compared to conventional methods, such as G-CSF (“[t]he CXCR4 antagonist Mozobil [AMD3100] is now used to increase the efficiency of [HSC] mobilisation, resulting in an approximate success rate of 90%”, further teaching that “CXCR4 manipulation (in combination with granulocyte colony stimulating factor (G-CSF)) has proven to improve J Clin Invest, 2010; 120(3):694-705, already of record) with the instantly claimed CXCR4 antagonist would have provided therapeutic treatment of the glioblastoma, while mitigating blood-related side effects associated with radiation therapy. Also, it should be further noted that Applicant’s instantly claimed compound provides some degree of therapeutic efficacy in the treatment of glioblastoma itself, as evidenced by working Ex.2 of the as-filed specification, which uses a T98G glioblastoma xenograft mouse model to demonstrate that mice treated with the instantly claimed compound showed no tumor progression following treatment as compared to control1.
	Also, it should be noted that Kioi’s teachings (as cited above) describe the functionality of the CXCR4 antagonist AMD3100 in inhibiting the influx of bone marrow-derived cells (BMDCs) following radiation therapy in a mouse model of human U251 glioblastoma cells induced by local irradiation, noting that such inhibition was effective to inhibit post-irradiation development of functional tumor vasculature, 

Objections to the Claims (New Grounds of Objection)
Claims 72 and 74 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In claim 3, Applicant recites “[a] method of treating glioblastoma in a patient undergoing radiation therapy in need thereof”, which renders the claim indefinite because the need of the patient is not clearly set forth. For example, it is unclear if the patient is (i) in need of treatment for glioblastoma and undergoing radiation therapy, or (ii) in need of radiation therapy2. Clarification is required. 
As claims 27-28, 36-38, 50 and 67-69 do not remedy this point of ambiguity in the claims, they must also be rejected on the same grounds applied to claim 3. 
In claim 27, the limitation “wherein the glioblastoma comprises a tumor resistant to irradiation” renders the claim indefinite because it is unclear if the glioblastoma per se is “resistant to irradiation”, or another tumor (e.g., a distant metastasis) arising from the primary glioblastoma is “resistant to irradiation”. Clarification is required. 
In claim 73, Applicant recites “wherein the method further comprises administering irradiation to the patient”, which renders the claim indefinite because it is unclear if Applicant is referencing the limitation of clam 70 in which “the patient subsequently receives radiation therapy after the administering step” (in which case it is unclear in what manner claim 73 is intended to further limit parent claim 70), or if it is intended to require another step of administering irradiation in addition to that already accounted for in claim 70. Clarification is required. 
In claim 79, the limitation “external beam radiotherapy 60Gy in 2Gy fractions” renders the claim indefinite because it is unclear if 60Gy constitutes the total radiation dose, individual dose, or something else. Clarification is required. 


Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claim 73 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As set forth in the §112(b) (pre-AIA  second paragraph) rejection above, this rejection applies to the interpretation of instant claim 73 in which it fails to further limit the subject matter of parent claim 70 (as claim 70 already provides for the administration of radiation therapy following the administration step, claim 73 appears to be redundant for again reciting administration of radiation therapy already provided for in parent claim 70). Clarification is required. 

Claim Rejections - 35 USC § 103 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 70-71, 73, 75-76 and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (WO 2012/049277 A1; 2012) in view of Lu (WO 2014/094178 A1; 2014).
Brown et al. teaches CXCR4 receptor antagonists of formula (I), which have the chemical structure 
    PNG
    media_image1.png
    45
    91
    media_image1.png
    Greyscale
, in which R1 is, e.g., hydrogen, C1-4 alkyl, cyano, etc.; X is selected from any one of radicals (A)-(F), any of which may be optionally substituted with one or more substituents selected from halogen, cyano, nitro, C1-4 alkyl, C1-4 alkoxy, fluoro-C1-4-alkyl and fluoro-C1-4-alkoxy; Y is selected from any one of radicals (H), (J), (K), (L), and (M), any of which may be optionally substituted with one or more substituents independently selected from, e.g., fluorine, hydroxyl, C1-4 alkyl, C1-4 alkoxy, etc.; and R2 is selected from any one of radicals (N)-(S), any one of which may be optionally substituted with one or more substituents selected from fluorine, hydroxyl, C1-4 alkyl, C1-4 alkoxy, etc. (p.4, l.33-p.9, l.6). Brown et al. teaches that the compound of formula (I) may also be prepared as a salt, in particular, a pharmaceutically acceptable salt thereof (p.9, l.8-9). Brown et al. exemplifies compounds of disclosed formula (I), including amide compounds prepared from intermediate compounds 135-136, including the compound of Example 30, which is 6-{4-[1-propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl]-N-(pyridine-4-
    PNG
    media_image2.png
    73
    234
    media_image2.png
    Greyscale
 (Table 16, p.100 et seq., see, in particular, Ex.30, p.105). 
Brown et al. teaches that the compounds function as antagonists of the CXCR4 receptor and are used in the treatment of diseases or conditions responsive to the reduction of CXCR4-mediated activity, such as cancer, via administering to a subject with such disease or condition an effective amount of any one of the disclosed compounds (p.9, l.18-28; p.10, l.5-7; p.24, l.1-3). Brown et al. teaches that the disclosed compounds may be used for stem cell apheresis including HSC mobilization and non-HSC progenitor cell mobilization (p.10, p.9-11). Brown et al. teaches that stem cell apheresis may be employed to reduce leukopenia that would otherwise be a consequence of chemotherapy or radiotherapy by harvesting stem cells from the body prior to chemotherapy or radiotherapy, then returning the undamaged stem cells to the body once the chemotherapy or radiotherapy is finished (p.10, l.16-20). Brown et al. further teaches that the apheresis may be implemented prior to treatment of the subject with chemotherapy or radiotherapy in order to reduce chemotherapy- or radiotherapy-induced leukopenia (p.10, l.22-24). Brown et al. teaches that the compounds may be administered intravenously, and that such forms for injection or infusion may further contain a suitable carrier such as sterile water, or may be in the form of a sterile, aqueous, isotonic saline solution (p.11, l.8-19; p.12, l.12-13). Brown et al. further teaches that the CXCR4 antagonists are administered for the disclosed therapeutic uses in a typical dose of from about 0.001 to 50 mg per kg of body weight (p.12, l.15-21). 
Brown et al. experimentally determined the ability of the exemplified compounds to antagonize CXCR4 activity using a functional calcium assay, noting that all of the exemplified compounds were found to be highly potent inhibitors of CXCR4, including the compound of Ex.30, which exhibited a CXCR4 fKi value of <20 nM and was employed for further in vitro and in vivo testing (p.179, l.10-p.181, l.1; Table 26, p.180-181). Brown et al. further teaches an in vivo study of the CXCR4 antagonist of Ex.30 in a C57BL/6 mouse model alone and in combination with G-CSF to induce in vivo mobilization of white blood cells, as well as hematopoietic progenitors from bone marrow to peripheral blood (p.182, l.28-31). Brown et al. 
	The teachings of Brown, therefore, clearly suggest the administration of the disclosed and exemplified CXCR4 antagonist of Ex.30 - 6-{4-[1-propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl]-N-(pyridine-4-yl)pyridine-2-carboxamide (Applicant’s instantly claimed compound) – to a cancer patient for the purpose of stem cell apheresis prior to initiating radiotherapy for the purpose of reducing leukopenia as a result of the radiotherapy, which is then administered following completion of stem cell apheresis. Applicant’s claimed therapeutic objective of “mitigating blood-related side effects from radiation therapy” is clearly met by Brown’s teachings of reducing leukopenia in a cancer patient as a result of applied radiotherapy. 
	Brown et al. differs from the instant claims only insofar as it does not explicitly teach that the radiation therapy is external beam radiotherapy of 60Gy in 2Gy fractions (claim 79), or that the radiation therapy is subsequently applied within 24 h of the administering step (claim 71). 
	Lu teaches that approximately two thirds of cancer patients receive radiotherapy, which involves the application of ionizing radiation as part of a treatment to control or kill malignant cells, wherein the ionizing radiation damages the DNA of exposed tissue, leading to cell death (p.1, l.14-17). Lu teaches that radiotherapy may be synergistic with chemotherapy, and can be used before, during and after chemotherapy in susceptible cancers (p.1, l.18-20). Lu teaches that ionizing radiation may be applied using external radiation sources, e.g., x-rays, -rays, -rays, neutral or charged particle beams, Auger electron sources, internal radiation sources (brachytherapy or sealed source radiation therapy), and radioisotope sources (systemic radioisotope therapy or unsealed source radiotherapy) (p.33, l.8-12). Lu teaches that the dose of ionizing radiation using x-rays is fractionally dosed in daily doses of 1.8-2.0Gy fractions, 5 days a week for 5-6 weeks, for a total fractionated dose of 45-60Gy (p.33, l.26-28). 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering external beam radiotherapy as the radiation therapy following administration of Brown’s 6-{4-[1-propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl]-prima facie obvious to employ external beam radiotherapy for this purpose because Brown et al. clearly teaches the subsequent application of radiotherapy following stem cell apheresis and treatment with the CXCR4 antagonist 6-{4-[1-propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl]-N-(pyridine-4-yl)pyridine-2-carboxamide, and further because Lu teaches a variety of ionizing radiation sources from which the skilled artisan may select for this therapeutic purpose, including external beam radiotherapy. The ordinarily skilled artisan would have additionally found it prima facie obvious to apply external beam radiotherapy, such as x-rays, fractionally in daily doses of 2Gy fractions, for a total fractionated dose of 60Gy because Lu teaches that ionizing radiation for treatment of cancer patients using external beam radiotherapy sources, such as x-rays, were commonly and effectively administered for this purpose in fractionated doses of 1.8-2.0Gy fractions, for an accumulated total dose of 45-60Gy. 
	The ordinarily skilled artisan would have also found it prima facie obvious to initiate radiotherapy in the cancer subject within 24 h of treatment with Brown’s CXCR4 antagonist 6-{4-[1-propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl]-N-(pyridine-4-yl)pyridine-2-carboxamide for stem cell apheresis to minimize leukopenia as a side effect of radiotherapy because Brown et al. clearly teaches administration of his CXCR4 antagonist and stem cell apheresis directly before initiating radiotherapy, and the skilled artisan would have understood the urgency of initiating cancer-treating radiotherapy as soon as practicable – at least within 24 h or less - following execution of stem cell apheresis to mitigate blood-related side effects (e.g., leukopenia) as a result of radiotherapy administered to the cancer patient. 
	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

4.	Claims 70, 73, and 75-78 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (WO 2012/049277 A1; 2012) in view of Reidenberg et al. (U.S. Patent No. 5,939,098; 1999).

    PNG
    media_image1.png
    45
    91
    media_image1.png
    Greyscale
, in which R1 is, e.g., hydrogen, C1-4 alkyl, cyano, etc.; X is selected from any one of radicals (A)-(F), any of which may be optionally substituted with one or more substituents selected from halogen, cyano, nitro, C1-4 alkyl, C1-4 alkoxy, fluoro-C1-4-alkyl and fluoro-C1-4-alkoxy; Y is selected from any one of radicals (H), (J), (K), (L), and (M), any of which may be optionally substituted with one or more substituents independently selected from, e.g., fluorine, hydroxyl, C1-4 alkyl, C1-4 alkoxy, etc.; and R2 is selected from any one of radicals (N)-(S), any one of which may be optionally substituted with one or more substituents selected from fluorine, hydroxyl, C1-4 alkyl, C1-4 alkoxy, etc. (p.4, l.33-p.9, l.6). Brown et al. teaches that the compound of formula (I) may also be prepared as a salt, in particular, a pharmaceutically acceptable salt thereof (p.9, l.8-9). Brown et al. exemplifies compounds of disclosed formula (I), including amide compounds prepared from intermediate compounds 135-136, including the compound of Example 30, which is 6-{4-[1-propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl]-N-(pyridine-4-yl)pyridine-2-carboxamide and has the chemical structure 
    PNG
    media_image2.png
    73
    234
    media_image2.png
    Greyscale
 (Table 16, p.100 et seq., see, in particular, Ex.30, p.105). 
Brown et al. teaches that the compounds function as antagonists of the CXCR4 receptor and are used in the treatment of diseases or conditions responsive to the reduction of CXCR4-mediated activity, such as cancer, via administering to a subject with such disease or condition an effective amount of any one of the disclosed compounds (p.9, l.18-28; p.10, l.5-7; p.24, l.1-3). Brown et al. teaches that the disclosed compounds may be used for stem cell apheresis including HSC mobilization and non-HSC progenitor cell mobilization (p.10, p.9-11). Brown et al. teaches that stem cell apheresis may be employed to reduce leukopenia that would otherwise be a consequence of chemotherapy or radiotherapy by harvesting stem cells from the body prior to chemotherapy or radiotherapy, then returning the undamaged stem cells to the body once the chemotherapy or radiotherapy is finished (p.10, l.16-20). Brown et al. further teaches that the apheresis may be implemented prior to treatment of the subject with 
Brown et al. experimentally determined the ability of the exemplified compounds to antagonize CXCR4 activity using a functional calcium assay, noting that all of the exemplified compounds were found to be highly potent inhibitors of CXCR4, including the compound of Ex.30, which exhibited a CXCR4 fKi value of <20 nM and was employed for further in vitro and in vivo testing (p.179, l.10-p.181, l.1; Table 26, p.180-181). Brown et al. further teaches an in vivo study of the CXCR4 antagonist of Ex.30 in a C57BL/6 mouse model alone and in combination with G-CSF to induce in vivo mobilization of white blood cells, as well as hematopoietic progenitors from bone marrow to peripheral blood (p.182, l.28-31). Brown et al. teaches that the compound of Ex.30 was effective to significantly increase hematopoietic progenitors (CFU-GEMM/ml) one hour after treatment in combination with G-CSF as compared to G-CSF treatment alone, thereby supporting the utility of Ex.30 in stem cell apheresis applications (p.183, l.10-15; Fig.4). 
	The teachings of Brown, therefore, clearly suggest the administration of the disclosed and exemplified CXCR4 antagonist of Ex.30 - 6-{4-[1-propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl]-N-(pyridine-4-yl)pyridine-2-carboxamide (Applicant’s instantly claimed compound) – to a cancer patient for the purpose of stem cell apheresis prior to initiating radiotherapy for the purpose of reducing leukopenia as a result of the radiotherapy, which is then administered following completion of stem cell apheresis. Applicant’s claimed therapeutic objective of “mitigating blood-related side effects from radiation therapy” is clearly met by Brown’s teachings of reducing leukopenia in a cancer patient as a result of applied radiotherapy. 
Brown et al. differs from the instant claims only insofar as it does not explicitly teach the further administration of a chemotherapeutic agent (claim 77), particularly wherein the chemotherapeutic agent is temozolomide (claim 78).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in combining the stem cell apheresis treatment with the CXCR4 antagonist 6-{4-[1-propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl]-N-(pyridine-4-yl)pyridine-2-carboxamide and subsequent radiation therapy for the treatment of cancer and mitigating leukopenia as disclosed by Brown et al. with the chemotherapeutic agent temozolomide as disclosed by Reidenberg et al. because each was known to have efficacy in the treatment of cancer. The skilled artisan would have been motivated to further administer a well-known chemotherapeutic agent, such as temozolomide, with the therapeutic regimen disclosed by Brown et al. because the shared efficacy of the individual regimens would have been reasonably expected to provide, at minimum, additive (if not even synergistic) cancer treating effects when combined. MPEP §2144.06(I) states that it is generally prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.3d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966).
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Double Patenting (New Grounds of Rejection)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 70, 73 and 75-76 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14 and 16-17 of U.S. Patent No. 9,353,086 B2 in view of Brown et al. (WO 2012/049277 A1; 2012).
‘086 recites a compound of formula (IA), which is the structure 
    PNG
    media_image3.png
    101
    285
    media_image3.png
    Greyscale
, wherein R21 and R22 are independently selected from hydrogen and methyl and R6 is isopropyl3 (patent claims 13, 14), as well as a pharmaceutical composition comprising the same (patent claims 16, 17).
‘086 differs from the instant claims only insofar as it does not teach (i) administration of such compound to a cancer patient for mitigating blood-related side effects from radiation therapy, wherein the patient subsequently received radiation therapy after the administration (claims 70, 73), particularly wherein the compound is an intravenous formulation (claim 75) or administered in an amount from about 0.001-50 mg/kg body weight (claim 76).
Brown et al. teaches CXCR4 receptor antagonists of formula (I) including amide compounds prepared from intermediate compounds 135-136, such as the compound of Example 30, which is 6-{4-[1-propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl]-N-(pyridine-4-yl)pyridine-2-carboxamide and has the 
    PNG
    media_image2.png
    73
    234
    media_image2.png
    Greyscale
 (Table 16, p.100 et seq., see, in particular, Ex.30, p.105). Brown et al. teaches that the compounds function as antagonists of the CXCR4 receptor and are used in the treatment of diseases or conditions responsive to the reduction of CXCR4-mediated activity, such as cancer, via administering to a subject with such disease or condition an effective amount of any one of the disclosed compounds (p.9, l.18-28; p.10, l.5-7; p.24, l.1-3). Brown et al. teaches that the disclosed compounds may be used for stem cell apheresis including HSC mobilization and non-HSC progenitor cell mobilization (p.10, p.9-11). Brown et al. teaches that stem cell apheresis may be employed to reduce leukopenia that would otherwise be a consequence of chemotherapy or radiotherapy by harvesting stem cells from the body prior to chemotherapy or radiotherapy, then returning the undamaged stem cells to the body once the chemotherapy or radiotherapy is finished (p.10, l.16-20). Brown et al. further teaches that the apheresis may be implemented prior to treatment of the subject with chemotherapy or radiotherapy in order to reduce chemotherapy- or radiotherapy-induced leukopenia (p.10, l.22-24). Brown et al. teaches that the compounds may be administered intravenously, and that such forms for injection or infusion may further contain a suitable carrier such as sterile water, or may be in the form of a sterile, aqueous, isotonic saline solution (p.11, l.8-19; p.12, l.12-13). Brown et al. further teaches that the CXCR4 antagonists are administered for the disclosed therapeutic uses in a typical dose of from about 0.001 to 50 mg per kg of body weight (p.12, l.15-21). 
Brown et al. experimentally determined the ability of the exemplified compounds to antagonize CXCR4 activity using a functional calcium assay, noting that all of the exemplified compounds were found to be highly potent inhibitors of CXCR4, including the compound of Ex.30, which exhibited a CXCR4 fKi value of <20 nM and was employed for further in vitro and in vivo testing (p.179, l.10-p.181, l.1; Table 26, p.180-181). Brown et al. further teaches an in vivo study of the CXCR4 antagonist of Ex.30 in a C57BL/6 mouse model alone and in combination with G-CSF to induce in vivo mobilization of white blood cells, as well as hematopoietic progenitors from bone marrow to peripheral blood (p.182, l.28-31). Brown et al. teaches that the compound of Ex.30 was effective to significantly increase hematopoietic progenitors 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering 6-{4-[1-propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl]-N-(pyridine-4-yl)pyridine-2-carboxamide of the ‘086 claims to a cancer patient for mitigating blood-related side effects from radiation therapy, wherein the patient subsequently received radiation therapy after the administration (claims 70, 73), because Brown et al. teaches such compound as a CXCR4 antagonist for use in mitigating radiation therapy-induced leukopenia when administered as part of a stem cell apheresis procedure in a cancer patient prior to receiving radiotherapy. The skilled artisan would have been motivated to do so because Brown et al. teaches that the administration of such CXCR4 antagonist compound was effective to mobilize HSCs, which were then harvested and separated from blood in a stem cell apheresis procedure prior to initiating radiotherapy for the purpose of mitigating leukopenia that results from radiotherapy (and upon completion of radiotherapy, such harvested cells may be returned to the cancer patient). It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer 6-{4-[1-propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl]-N-(pyridine-4-yl)pyridine-2-carboxamide of the ‘086 claims to a cancer patient for mitigating blood-related side effects from radiation therapy, wherein the patient subsequently received radiation therapy after the administration as instantly claimed, in view of Brown’s teachings. 
	The ordinarily skilled artisan would have also found it prima facie obvious to administer 6-{4-[1-propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl]-N-(pyridine-4-yl)pyridine-2-carboxamide of the ‘086 claims for this therapeutic purpose as an intravenous formulation (claim 75) or in an amount from about 0.001-50 mg/kg body weight (claim 76) because Brown et al. teaches that such CXCR4 antagonist compound was specifically administered for mitigating leukopenia as a result of applied radiotherapy in the form of an intravenous formulation, and was particularly administered for this purpose at a dosage of from about 0.001-50 mg/kg body weight of the treated subject. 
	This is a nonprovisional nonstatutory double patenting rejection. 

s 71 and 79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14 and 16-17 of U.S. Patent No. 9,353,086 B2 in view of Brown et al. (WO 2012/049277 A1; 2012), 
as applied above to claims 70, 73 and 75-76,
further in view of Lu (WO 2014/094178 A1; 2014).
‘086 in view of Brown, as applied above to claims 70, 73 and 75-76.
‘086 in view of Brown differ from the instant claims only insofar as they do not explicitly teach that the radiation therapy is external beam radiotherapy 60Gy in 2Gy fractions (claim 79), or that the radiation therapy is received within 24 h of the administration step (claim 71). 
	Lu teaches that approximately two thirds of cancer patients receive radiotherapy, which involves the application of ionizing radiation as part of a treatment to control or kill malignant cells, wherein the ionizing radiation damages the DNA of exposed tissue, leading to cell death (p.1, l.14-17). Lu teaches that radiotherapy may be synergistic with chemotherapy, and can be used before, during and after chemotherapy in susceptible cancers (p.1, l.18-20). Lu teaches that ionizing radiation may be applied using external radiation sources, e.g., x-rays, -rays, -rays, neutral or charged particle beams, Auger electron sources, internal radiation sources (brachytherapy or sealed source radiation therapy), and radioisotope sources (systemic radioisotope therapy or unsealed source radiotherapy) (p.33, l.8-12). Lu teaches that the dose of ionizing radiation using x-rays is fractionally dosed in daily doses of 1.8-2.0Gy fractions, 5 days a week for 5-6 weeks, for a total fractionated dose of 45-60Gy (p.33, l.26-28). 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in administering external beam radiotherapy as the radiation therapy following administration of the ‘086 compound 6-{4-[1-propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl]-N-(pyridine-4-yl)pyridine-2-carboxamide for stem cell apheresis in a cancer patient prior to radiotherapy to minimize leukopenia as a result of radiotherapy as suggested by Brown et al. because Lu teaches the use of external beam radiotherapy as one of such known sources of ionizing radiation employed in the treatment of cancer patients. The skilled artisan would have found it prima facie obvious to employ external beam radiotherapy for this purpose because Brown et al. clearly teaches the prima facie obvious to apply external beam radiotherapy, such as x-rays, fractionally in daily doses of 2Gy fractions, for a total fractionated dose of 60Gy because Lu teaches that ionizing radiation for treatment of cancer patients using external beam radiotherapy sources, such as x-rays, were commonly and effectively administered for this purpose in fractionated doses of 1.8-2.0Gy fractions, for an accumulated total dose of 45-60Gy. 
	The ordinarily skilled artisan would have also found it prima facie obvious to initiate radiotherapy in the cancer subject within 24 h of treatment with the ‘086 compound 6-{4-[1-propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl]-N-(pyridine-4-yl)pyridine-2-carboxamide for stem cell apheresis to minimize leukopenia as a side effect of radiotherapy as suggested by Brown et al. because Brown et al. clearly teaches administration of his CXCR4 antagonist and stem cell apheresis directly before initiating radiotherapy, and the skilled artisan would have understood the urgency of initiating cancer-treating radiotherapy as soon as practicable – at least within 24 h or less - following stem cell apheresis to mitigate blood-related side effects (in this case, leukopenia) as a result of radiotherapy administered to the cancer patient. 
This is a nonprovisional nonstatutory double patenting rejection. 

7.	Claims 77-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14 and 16-17 of U.S. Patent No. 9,353,086 B2 in view of Brown et al. (WO 2012/049277 A1; 2012), 
as applied above to claims 70, 73 and 75-76,
further in view of Reidenberg et al. (U.S. Patent No. 5,939,098; 1999).
‘086 in view of Brown, as applied above to claims 70, 73 and 75-76.
‘086 in view of Brown differ from the instant claims only insofar as they do not explicitly teach the further administration of a chemotherapeutic agent (claim 77), particularly temozolomide (claim 78).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in combining the stem cell apheresis treatment with the CXCR4 antagonist 6-{4-[1-propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl]-N-(pyridine-4-yl)pyridine-2-carboxamide and subsequent radiation therapy for the treatment of cancer and mitigating leukopenia as a result of radiotherapy suggested by the ‘086 claims in view of Brown et al. with the chemotherapeutic agent temozolomide as disclosed by Reidenberg et al. because each was known to have efficacy in the treatment of cancer. The skilled artisan would have been motivated to further administer a well-known chemotherapeutic agent, such as temozolomide, with the therapeutic regimen suggested by the ‘086 claims in view of Brown et al. because the shared efficacy of the individual regimens would have been reasonably expected to provide, at minimum, additive (if not synergistic) cancer-treating effects when combined. MPEP §2144.06(I) states that it is generally prima facie obvious to use in combination two or more compositions that have previously been used separately for the same purpose. See In re Kerkhoven, 626 F.3d 846, 205 USPQ 1069, at page 1072 (CCPA 1980) [“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960)”] and In re Diamond and Kellman, 149 USPQ 562 (CCPA 1966).
This is a nonprovisional nonstatutory double patenting rejection. 

Conclusion
Rejection of claims 3, 27-28, 36-38, 50, 67-71, 73 and 75-79 is proper.
Claims 72 and 74 are objected to for depending from a rejected base claim.
No claims of the present application are allowed.

not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
July 30, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant should note that the data of Ex.2 cannot be considered probative of an unexpected or unobvious effect, as the comparison was done only between the instantly claimed compound and untreated controls, not the closest prior art AMD3100 compound. Nevertheless, Applicant’s Ex.2 still supports the concept that the instantly claimed compound does provide some degree of therapeutic benefit on the actual glioblastoma tumor itself.
        2 Applicant may wish to consider amending claim 3 to recite ---[a] method of treating glioblastoma in a patient in need of such treatment that is also undergoing radiation therapy--- to obviate the instant rejection, but should note that the adoption of such suggestion does not necessarily equate to the obviation of any other objection and/or rejection set forth infra.
        3 Such teachings clearly and unequivocally provide for the embodiment in which R21 and R22 are each hydrogen, and R6 is isopropyl, which is structurally identical to Applicant’s instantly claimed compound 6-{4-[1-propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl]-N-(pyridine-4-yl)pyridine-2-carboxamide.